United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3555
                                     ___________

Kathryn J. Martin Gan,                    *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Algonquin Golf Club,                      *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                            Submitted: April 23, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, ROSS, and FAGG, Circuit Judges.
                              ___________

PER CURIAM.

       Kathryn J. Martin Gan appeals the district court's ruling granting Algonquin Golf
Club's motion to enforce its version of the settlement in Gan's action for discrimination
based on her age and gender. Having reviewed the record and the parties' briefs, we
conclude the district court's decision was correct. We thus affirm on the basis of the
district court's ruling without further discussion. See 8th Cir. R. 47B.



      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-